Citation Nr: 9920442	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart murmur.

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected bilateral 
hearing loss.

3.  Entitlement to service connection for residuals of a left 
leg injury as secondary to service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which, in pertinent part, held that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a heart 
murmur, denied service connection for a right knee disability 
claimed as secondary to service-connected bilateral hearing 
loss, and denied service connection for residuals of a left 
leg injury claimed as secondary to service-connected 
bilateral hearing loss.  The Board denied the claims in a 
September 1998 decision, and the veteran then appealed to the 
United States Court of Veterans Appeals (which has recently 
been renamed the United States Court of Appeals for Veterans 
Claims) (Court).  In a December 1998 joint motion, the 
parties (the veteran and the VA Secretary) requested the 
Court to vacate and remand the September 1998 Board decision 
with respect to these issues.  By a December 1998 Court 
order, the joint motion was granted, and the case was 
subsequently returned to the Board.

[The September 1998 Board decision also granted secondary 
service connection for depression, and denied an increase in 
a 50 percent rating for hearing loss.  An appeal of these 
issues was dismissed pursuant to the December 1998 joint 
motion and Court order, and such issues are not before the 
Board.]


REMAND

The December 1998 joint motion and Court order require 
further action on the three issues which remain on appeal.

With regard to the application to reopen the claim for 
service connection for a heart murmur, the joint motion and 
Court order point out that, pursuant to Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the definition of "new and 
material evidence" which is to be applied is that found in 
38 C.F.R. § 3.156(a).  To avoid prejudice to the veteran, the 
RO should initially readjudicate this issue.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As to the claims for secondary service connection, the file 
shows the veteran injured his right knee at work on January 
8, 1976 (such was the subject of an award of workers' 
compensation), and he injured his left leg on March 16, 1991 
when he was struck by a spinning winch on a boat trailer 
while loading a boat at a ramp.  He asserts that difficulty 
hearing, due to his service-connected hearing loss, caused 
both injuries.  In addition to lay statements, the veteran 
has submitted a January 1998 statement by his family 
physician, Dexter B. Rogers, M.D., who opined that both 
injuries were the result of the veteran's inability to hear.  
The Board notes that Dr. Rogers was not an eyewitness to 
either accident, and the case raises questions concerning the 
doctor's competence to give a "medical" opinion on the 
cause of the accidents.  See Jones v. West, No. 96-1253 (U.S. 
Vet. App. May 11, 1999).  In his January 1998 letter, Dr. 
Rogers said the veteran had been a patient for six years and 
that his office (Baptist Physician Partners) had records of 
the veteran dating back to the 1980s.  In the judgment of the 
Board, all past records should be obtained from the office of 
Dr. Rogers, as they may shed light on the basis for his 
opinion.

As noted, the January 8, 1976 industrial injury of the right 
knee was the subject of a workers' compensation claim.  
Although the veteran's employer at the time (Pearce Young 
Angel Company) and the South Carolina Workers' Compensation 
Commission reported in 1996 that detailed records of the 
incident were no longer available, a February 1977 decision 
of the South Carolina Industrial Commission identifies a 
number of 1976 medical records.  An effort should be made to 
obtain those medical records, as they may contain more 
contemporaneous information on the cause of the injury.

As to the March 16, 1991 left leg injury, information on file 
indicates the veteran was seen in the emergency room of 
Baptist Medical Center in Easley on the day of the accident.  
Related medical records are not on file and should be 
obtained, as they may contain contemporaneous information on 
the cause of the injury.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact Dr. Rogers and 
obtain verbatim photocopies of all of the 
veteran's medical records in the 
possession of this doctor's office, as 
well as any other documents considered by 
the doctor when giving his January 1998 
opinion on the cause of the veteran's 
right knee and left leg injuries.

2.  The RO should obtain copies of all 
the 1976 medical records from the medical 
providers listed in the February 1977 
decision of the South Carolina Industrial 
Commission, concerning the January 8, 
1976 right knee/leg injury.  This 
includes records from Dr. L. H. Taylor, 
Dr. D. O. Royal, Dr. Max Kent, and an 
unidentified hospital where the veteran 
underwent surgery.  The records to be 
obtained should particularly include 
patient histories when seen by each 
medical provider.  If the RO needs 
additional identifying information on the 
medical providers, in order to obtain the 
records, such information should be 
provided by the veteran.

3.  The RO should obtain, from Baptist 
Medical Center in Easley, complete 
emergency room records (including patient 
history), concerning the veteran's 
initial treatment for a left leg injury 
on March 16, 1991.

4.  On remand, the veteran should also be 
given the opportunity to submit any other 
evidence and argument in support of the 
issues on appeal.

5.  After all development is completed, 
the RO should review the application to 
reopen the previously denied claim for 
service connection for a heart murmur, 
and in doing so the RO should apply the 
"new and material evidence" definition 
of 38 C.F.R. § 3.156(a).  The RO should 
also review the claims for secondary 
service connection for a right knee 
disability and for residuals of a left 
leg injury.  If the benefits are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


